DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 1/8/2021.
 	Claims 1-20 are presented for examination.


Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 1/8/2021 has been considered. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inbar et al. (US 20210389879).

Claims 11-15. Inbar teaches a memory device (Figs. 6A and 6B, [0009], [0050]-[0061]) comprising: a cell wafer including a memory cell array (Fig. 6B, [0009]); a first peripheral wafer (Fig. 6B), including a row control circuit and a column control circuit (Fig. 6B); including a peripheral circuit (Fig. 6A), wherein the first peripheral wafer and the row control circuit, the column control circuit and the peripheral circuit control the memory cell array (Fig. 6A and 6B); wherein the first peripheral wafer further includes, on one surface thereof bonded to the cell wafer (Fig. 6B), a plurality of first bonding pads (Fig. 6B), each coupled to the row control circuit or the column control circuit (Fig. 6B), and wherein the cell wafer further includes, on one surface thereof bonded to the first peripheral wafer (Fig. 6B), a plurality of second bonding pads that are coupled to the memory cell array and are bonded respectively to the plurality of first bonding pads (Fig. 6B); wherein the memory cell array comprises: a plurality of word lines and a plurality of interlayer dielectric layers alternately stacked on a substrate (Fig. 7A); and a plurality of vertical channels passing through the plurality of word lines and the plurality of interlayer dielectric layers (Fig. 7A).
But fails to disclose a second peripheral wafer includes a peripheral circuit and the first peripheral wafer and the second peripheral wafer are stacked on the cell wafer in a first direction; wherein the first peripheral wafer is closer to the cell wafer in the first direction than the second peripheral wafer; wherein the first peripheral wafer further includes, on one surface thereof bonded to the second peripheral wafer, a plurality of first bonding pads that are coupled to the row control circuit or the column control circuit, and wherein the second peripheral wafer further includes, on the second surface, a plurality of second bonding pads that are coupled to the peripheral circuit and are bonded to the plurality of first bonding pads.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to distribute the memory control circuitry between two peripheral wafers as needed to obtain the required footprint dimensions. Also, positioning the row and column circuitry closer to the memory array than other control circuits (I/O’s, power circuits, …) would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the line lengths and bit line / word line parasitics for higher speed operation. The use/placement of bonding pads is well-known in the art (see fig. 6B of Inbar for an example).



Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device comprising: a cell wafer including a memory cell array; and a peripheral wafer, including a row control circuit, a column control circuit and a peripheral circuit, stacked on and bonded to the cell wafer in a first direction, the peripheral wafer comprising: a first substrate having a first surface and a second surface that face away from each other in the first direction; a first logic structure, disposed on the first surface of the first substrate, that includes the row control circuit and the column control circuit; and a second logic structure, disposed on the second surface of the first substrate, that includes the peripheral circuit.
Regarding claims 2-5 and 16-20, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Inbar et al. (US 20210389879) discloses similar teachings but fails to disclose the limitations recited above. Inbar thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 6, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device comprising: a cell wafer including a memory cell array; and a peripheral wafer, including a row control circuit, a column control circuit and a peripheral circuit, stacked on and bonded to the cell wafer in a first direction, the peripheral wafer comprising: a first substrate having a first surface and a second surface that face away from each other in the first direction; a first logic structure, disposed on the first surface of the first substrate, that includes the row control circuit and the column control circuit; and a second logic structure, disposed on the second surface of the first substrate, that includes the peripheral circuit.
Regarding claims 7-10, they are allowable at least because they are dependent on independent claim 6.
The closest prior art, Inbar et al. (US 20210389879) discloses similar teachings but fails to disclose the limitations recited above. Inbar thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827